Entered: October 30th, 2019
                              Case 18-10334      Doc 702       Filed 10/30/19       Page 1 of 1
Signed: October 29th, 2019

SO ORDERED




                              IN THE UNITED STATES BANKRUPTCY COURT
                                   FOR THE DISTRICT OF MARYLAND
                                             at Greenbelt
                                   In re:    Case No.: 18−10334 − WIL         Chapter: 11

The Condominium Association of the Lynnhill
Condominium
Debtor

                                       ORDER FOR WITHDRAWAL OF
                                         FUNDS PAID INTO COURT

Upon consideration of the motion filed by Dilks & Knopik, LLC for withdrawal of funds paid into the Court under 11
U.S.C. § 347(a), and it appearing that the movant is entitled to the sum of $ 3350.55 deposited, less registry fund fees
properly chargeable, it is, by the United States Bankruptcy Court for the District of Maryland,

ORDERED, that the funds that are the subject of this order be disbursed after fourteen (14) calendar days from the
date that this order is entered; and it is further

ORDERED, that pursuant to 28 U.S.C. § 2042, the Bankruptcy Clerk, District of Maryland, shall pay this unclaimed
money to the order of:


                                        Betty J. Harp, Administrator of the Estate of,
                                                       Katherine Harp
                                                  c/o Dilks & Knopik, LLC
                                                   35308 SE Center Street
                                                   Snoqualmie, WA 98065




cc:    Claimant
       Claimant's Attorney
                                                      End of Order
42x03 (rev. 07/10/2019) − larter
